            Case 1:20-cv-03694-VSB Document 9 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
NICO TRINKHAUS,                                           :                                   7/2/2020
                                                          :
                                        Plaintiff,        :
                                                          :                20-CV-3694 (VSB)
                      - against -                         :
                                                          :                     ORDER
                                                          :
INTER-CONTINENTAL HOTELS                                  :
CORPORATION,                                              :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        The parties have notified the Court that they have reached a settlement in this case.

Accordingly, it is hereby:

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s docket if the application to restore

the action is made within thirty (30) days.

SO ORDERED.

Dated: July 2, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
